        Case 2:20-cv-02175-GJP Document 30 Filed 01/04/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JARVIS PARKER,

                      Plaintiff,
                                                           CIVIL ACTION
                                                           NO. 20-02175
            v.


CENLAR FSB, a subsidiary of Cenlar
Capital Corporation,
                     Defendant.


                                        ORDER

      AND NOW, this 4th day of January 2021, upon consideration of Defendant’s

Motion to Dismiss the Second Amended Complaint, (ECF No. 26), Plaintiff’s Response,

(ECF No. 27), and Defendant’s Reply, (ECF No. 28), it is hereby ORDERED that

Plaintiff’s Motion is GRANTED in part and DENIED in part:

   1. Plaintiff ’s racial discrimination and retaliation claims in Count II are

      DISMISSED without prejudice; and

   2. Counts IV, V and VI are DISMISSED with prejudice.



                                                BY THE COURT:


                                                 /s/ Gerald J. Pappert
                                                _______________________
                                                GERALD J. PAPPERT, J.




                                            1
